Citation Nr: 0801414	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, cold injury, right foot.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals, cold injury, left foot.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1951 to November 
1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO granted service connection and assigned a 10 
percent rating for residuals of cold injury of each foot, 
effective December 17, 2002 (the date of claim).

In July 2004, the veteran's representative sent a letter to 
the RO that the Board, for the reasons stated below, finds 
was a valid notice of disagreement (NOD).  The RO, however, 
treated this letter as a claim for an increased rating for 
the cold injury residuals of each foot, and, in an October 
2004 rating decision, increased the rating for the left foot 
cold injury residuals to 20 percent effective July 14, 2004 
(the date of the veteran's representative's letter), but 
otherwise denied the claims.  The veteran filed a NOD with 
this decision in April 2005, and the RO issued a statement of 
the case (SOC) in September 2005 continuing the denials of 
the claims.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in October 
2005.

In May 2006, the veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.  Thereafter, in August 2006, the RO 
continued the denial of higher ratings (as reflected in a 
supplemental SOC (SSOC)).

In January 2008, the undersigned Veterans Law Judge granted 
the veteran's motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).

For the reasons expressed below, the matters on appeal 
(recharacterized as reflected on the preceding page) are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The claims file reveals that further RO action on the claims 
on appeal is warranted.

An NOD is defined as a written communication from a veteran's 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of the RO and a desire to 
contest the result.  See 38 C.F.R. § 20.201 (2007).  An NOD 
must be filed within a year of the date that the RO mailed 
notice of its adjudicative determination to the veteran.  See 
38 C.F.R. § 20.302(a) (2007).  

In a July 14, 2004 letter to the RO, the veteran's 
representative wrote "Please accept this letter and the 
enclosed as our request to continue the claim of the above 
named and to increase compensation."  As this letter was 
received by the RO within a year of the August 2003 date of 
the mailing of the RO decision, and expressed disagreement 
with the August 2003 decision and a desire to contest the 
result (i.e., to seek a higher rating for the disabilities 
for which service connection had been granted), the Board 
finds that it was a timely, valid NOD.  However, the RO 
treated the July 14, 2004 letter as a new claim for increased 
ratings and, when awarded the 20 percent rating for the left 
foot cold injury residuals, made the award effective July 14, 
2004-the date of the letter, which is listed as the date of 
claim.

However, the Board's finding that the July 14, 2004 was a 
timely NOD means that the date of claim is December 17, 2002, 
the date the claim for service connection was filed.  
Consequently, a remand is warranted in order for the RO to 
adjudicate the claims as ones involving requests for higher 
initial ratings following the grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disabilities, 
and holding that appeals from original awards are not to be 
construed as claims for increased ratings and require 
consideration of the evidence since the effective date of the 
grant of service connection).  The Board notes that, in light 
of the above, a natural consequence of such adjudication 
would appear to be assignment of December 17, 2002 as the 
effective date for the award of service connection and 
initial compensation for each disability.  

The Board also notes that, during the RO hearing, the veteran 
submitted an April 2006 private treatment note from his 
physician, which included a diagnosis of peripheral 
neuropathy from frostbite.  The RO did not, however, discuss 
this evidence or list it in the August 2006 SSOC.  Given the 
potential relevance of this evidence to the matters of higher 
ratings for the cold injury residuals of the feet (see 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2007)), the RO 
should consider the identified evidence in readjudicating the 
claims for higher initial ratings for cold injury residuals 
of each foot on remand.

Prior to readjudication of the claims, the RO should give the 
veteran another opportunity to present any additional 
information and/or evidence pertinent to the claims for 
higher initial ratings for cold injury residuals of each 
foot.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any evidence in his 
possession and ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)-particularly, as regards disability ratings 
and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for higher 
initial ratings for cold injury residuals of each foot.  The 
RO's adjudication of each claim should reflect consideration 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher initial ratings for 
cold injury residuals of the feet. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability ratings and effective 
dates (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for higher 
initial ratings for cold injury residuals 
of the feet in light of all pertinent 
evidence (to include the April 2006 
private treatment record submitted during 
the RO hearing) and legal authority.  RO 
adjudication of the claim should include 
consideration of the appropriate 
effective date to be assigned for the 
award of service connection and initial 
compensation for each foot, given the 
December 17, 2002 date of claim; as well 
as whether staged rating, pursuant to 
Fenderson (cited to above), is warranted 
for either foot.  

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



